Exhibit 10.2

EXECUTION VERSION

 

 

SECURITY AGREEMENT

Dated as of June 23, 2015

among

SPECTRUM BRANDS, INC.,

as the Lead Borrower,

each Subsidiary Guarantor

from time to time party hereto,

SB/RH HOLDINGS, LLC,

as Holdings,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Credit Agreement      1   

SECTION 1.02.

   Other Defined Terms      1    ARTICLE II    Pledge of Securities   

SECTION 2.01.

   Pledge      8   

SECTION 2.02.

   Delivery of the Pledged Collateral      10   

SECTION 2.03.

   Representations, Warranties and Covenants      11   

SECTION 2.04.

   Certification of Limited Liability Company and Limited Partnership Interests
     13   

SECTION 2.05.

   Registration in Nominee Name; Denominations      13   

SECTION 2.06.

   Voting Rights; Dividends and Interest, Etc.      14   

SECTION 2.07.

   Unlimited Liability Corporations      16    ARTICLE III    Security Interests
in Other Personal Property   

SECTION 3.01.

   Security Interest      17   

SECTION 3.02.

   Representations and Warranties      19   

SECTION 3.03.

   Covenants      21   

SECTION 3.04.

   Other Actions      24   

SECTION 3.05.

   Covenants Regarding Patent, Trademark and Copyright Collateral      24   
ARTICLE IV    Remedies   

SECTION 4.01.

   Remedies Upon Default      26   

SECTION 4.02.

   Application of Proceeds      28   

SECTION 4.03.

   Securities Act, Etc.      29   



--------------------------------------------------------------------------------

ARTICLE V   Miscellaneous   

SECTION 5.01.

   Notices      30   

SECTION 5.02.

   Security Interest Absolute      30   

SECTION 5.03.

   Limitation By Law      31   

SECTION 5.04.

   Binding Effect; Several Agreements      31   

SECTION 5.05.

   Successors and Assigns      31   

SECTION 5.06.

   Collateral Agent’s Fees and Expenses; Indemnification      32   

SECTION 5.07.

   Collateral Agent Appointed Attorney-in-Fact      32   

SECTION 5.08.

   Governing Law      33   

SECTION 5.09.

   Waivers; Amendment      33   

SECTION 5.10.

   WAIVER OF JURY TRIAL      34   

SECTION 5.11.

   Severability      34   

SECTION 5.12.

   Counterparts      35   

SECTION 5.13.

   Headings      35   

SECTION 5.14.

   Jurisdiction; Consent to Service of Process      35   

SECTION 5.15.

   Termination or Release      36   

SECTION 5.16.

   Additional Subsidiaries      37   

SECTION 5.17.

   General Authority of the Collateral Agent      38   

SECTION 5.18.

   Subject to Intercreditor Agreements; Conflicts      39   

SECTION 5.19.

   Other First Lien Obligations      39   

SECTION 5.20.

   Person Serving as Collateral Agent      40   

SECTION 5.21.

   Survival of Agreement      41   

SECTION 5.22.

   Secured Cash Management Agreements and Secured Hedge Agreements      41   



--------------------------------------------------------------------------------

Schedules Schedule I Subsidiary Guarantors Schedule II Pledged Stock; Pledged
Debt Schedule III Intellectual Property Schedule IV Commercial Tort Claims
Exhibits Exhibit I Form of Supplement to the Security Agreement Exhibit II Form
of Notice of Grant of Security Interest in [Patents] [Trademarks] [Copyrights]
Exhibit III Form of Other First Lien Secured Party Consent



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of June 23, 2015 (this “Agreement”), by and among
Spectrum Brands, Inc., a Delaware corporation (the “Lead Borrower”), each
Subsidiary Guarantor (as defined below), SB/RH Holdings, LLC, a Delaware limited
liability company (“Holdings”), and Deutsche Bank AG New York Branch (“DBNY”),
as collateral agent for the Secured Parties referred to herein (together with
its successors and assigns in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement, dated as of June 23, 2015, by and
among the Lead Borrower, the other borrowers party from time to time thereto
(together with the Lead Borrower, the “Borrowers”), Holdings, the Lenders from
time to time party thereto, the Issuing Banks party thereto from time to time,
DBNY, as administrative agent (together with its successors and assigns in such
capacity, the “Credit Agreement Agent”), and the other parties party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Guarantors (as defined below), as affiliates of the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement. The Guarantors are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit under the Credit Agreement. Therefore, to induce the Lenders
and the Issuing Banks to make their respective extensions of credit and to
induce the holders of any Other First Lien Obligations to make extensions of
credit under the applicable Other First Lien Agreements, as applicable, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the UCC (as defined herein) and not
defined in this Agreement or in the Credit Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in the UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement, as amended, restated, supplemented or otherwise modified from
time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Authorized Representative” means (a) the Credit Agreement Agent with respect to
Credit Agreement Secured Obligations and (b) with respect to any Series of Other
First Lien Obligations, the duly authorized representative of the Other First
Lien Secured Parties of such Series designated as “Authorized Representative”
for such Other First Lien Secured Parties in the Other First Lien Agreement for
such Series (or, in the absence of such designation, the administrative agent or
trustee appointed for such Series under such Other First Lien Agreement).

“Borrowers” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Collateral” means Article 9 Collateral and Pledged Collateral. For the
avoidance of doubt, the term Collateral does not include any Excluded Assets.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

2



--------------------------------------------------------------------------------

“Credit Agreement Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Credit Agreement Documents” means (a) the “Loan Documents” as defined in the
Credit Agreement and (b) any other related documents or instruments executed and
delivered pursuant to the documents referred to in the foregoing clause (a), in
each case, as such documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.

“Credit Agreement Secured Obligations” means all Obligations, together with
(a) all Banking Services Obligations and (b) all Secured Hedging Obligations.

“Credit Agreement Secured Parties” means (i) the Lenders, (ii) the Ancillary
Lenders, (iii) the Administrative Agent, (iv) the Collateral Agent, (v) each
counterparty to a Hedge Agreement with a Loan Party the obligations under which
constitute Secured Hedging Obligations, (vi) each provider of Banking Services
to any Loan Party the obligations under which constitute Banking Services
Obligations, (vii) the Arrangers and (viii) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document.

“DBNY” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement or, solely with respect to any Series of Other First Lien
Obligations, any Other First Lien Agreement applicable thereto.

“Excluded Assets” means with respect to (i) all Secured Obligations, “Excluded
Assets” as defined in the Credit Agreement; and (ii) any Series of Other First
Lien Obligations, any Specified Excluded Collateral.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“General Intangibles” has the meaning set forth in Article 9 of the UCC.

“Governmental Authority” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantors” means Holdings and any Subsidiary Guarantor (as defined below).

“Holdings” means SB/RH Holdings, LLC, a Delaware limited liability company.

“Intellectual Property” means all Patents, Trademarks, Copyrights and other
rights in works of authorship (including all Copyrights embodied in software),

 

3



--------------------------------------------------------------------------------

domain names, trade secrets and all other intellectual property now owned or
hereafter acquired by any Pledgor, including, without limitation, the Patents,
Trademarks and Copyrights set forth on Schedule III hereto.

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.02.

“Intercreditor Agreements” means a Permitted Pari Passu Intercreditor Agreement
(upon and during the effectiveness thereof) with respect to any Other First Lien
Obligations, and a Permitted Junior Intercreditor Agreement (upon and during the
effectiveness thereof), and any other intercreditor agreement (upon and during
the effectiveness thereof) with respect to any other Indebtedness permitted
under the Credit Agreement and any Other First Lien Agreement to be secured by a
first priority Lien on all or any portion of the Collateral and that is entered
into (including by the Collateral Agent) in compliance with the Credit Agreement
and any Other First Lien Agreement.

“Lead Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Borrowers and their Restricted Subsidiaries, taken as a whole, (ii) the
rights and remedies (taken as a whole) of the Credit Agreement Agent under the
applicable Credit Agreement Documents or the rights and remedies of the Other
First Lien Secured Parties under the applicable Other First Lien Documents or
(iii) the ability of the Loan Parties (taken as a whole) to perform their
payment obligations under the applicable Credit Agreement Documents or Other
First Lien Agreements.

“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached hereto
as Exhibit II or such other form as shall be reasonably acceptable to the
Collateral Agent.

“Other First Lien Agreement” means any credit agreement (other than the Credit
Agreement), indenture or other agreement, document or instrument pursuant to
which any Pledgor has or will incur Other First Lien Obligations; provided that,
in each case, the indebtedness thereunder has been designated as Other First
Lien Obligations pursuant to and in accordance with Section 5.19.

“Other First Lien Obligations” means (a) the due and punctual payment by any
Pledgor of (i) the unpaid principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable as a claim in such
proceeding) on indebtedness under any Other First Lien Agreement, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of such Pledgor
to any Other First Lien Secured Party under any Other First Lien Agreement,
including obligations to pay fees, expense

 

4



--------------------------------------------------------------------------------

reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable as a claim in such proceeding), (b) the due and punctual performance
of all other obligations of such Pledgor under or pursuant to any Other First
Lien Agreement, and (c) the due and punctual payment and performance of all the
obligations of each other Pledgor under or pursuant to any Other First Lien
Agreement. Notwithstanding the foregoing, for all purposes of the Credit
Agreement Documents and any Other First Lien Agreements, any Guarantee of, or
grant of a Lien to secure, any obligations in respect of any Swap Obligations by
a Pledgor shall not include any Excluded Swap Obligations. For the avoidance of
doubt, no such obligations shall constitute “Other First Lien Obligations”
unless so designated by the Borrower pursuant to and in accordance with
Section 5.19 hereof.

“Other First Lien Secured Parties” means, collectively, the holders of Other
First Lien Obligations and any Authorized Representative with respect thereto.

“Other First Lien Secured Party Consent” means a consent substantially in the
form of Exhibit III to this Agreement (or such other form as the Collateral
Agent may agree) executed by the Authorized Representative of any holders of
Other First Lien Obligations pursuant to Section 5.19.

“Pari First Lien Intercreditor Agreement” means a “Pari First Lien Intercreditor
Agreement” as defined in the Credit Agreement.

“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.

“Perfection Certificate” means the Perfection Certificate and the Perfection
Certificate Supplement with respect to each Pledgor delivered to the Collateral
Agent as of the Closing Date, as the same may be supplemented annually pursuant
to Section 5.01(j) of the Credit Agreement.

“Permitted Junior Intercreditor Agreement” means a “Permitted Junior
Intercreditor Agreement” as defined in the Credit Agreement.

“Permitted Liens” means Liens that are permitted pursuant to Section 6.02 of the
Credit Agreement and, solely with respect to any Series of Other First Lien
Obligations, are also permitted by any Other First Lien Agreement applicable
thereto.

 

5



--------------------------------------------------------------------------------

“Permitted Pari Passu Intercreditor Agreement” means a “Permitted Pari Passu
Intercreditor Agreement” as defined in the Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

“Pledgor” means (i) with respect to the Credit Agreement Secured Obligations,
each of Holdings, the Lead Borrower and each Subsidiary Guarantor; and (ii) with
respect to any Series of Other First Lien Obligations, Holdings, the Lead
Borrower and each Subsidiary Guarantor, excluding any of the foregoing if such
Person or Persons are not intended to provide collateral with respect to such
Series pursuant to the terms of the Other First Lien Agreement governing such
Series.

“Prior Collateral Agent” has the meaning assigned to such term in Section 5.20.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Pledgor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“Regulation S-X Excluded Collateral” has the meaning assigned to such term in
Section 2.01.

“Rule 3-10” has the meaning assigned to such term in Section 2.01.

“Rule 3-16” has the meaning assigned to such term in Section 2.01.

“SEC” has the meaning assigned to such term in Section 2.01.

“Second Lien Credit Agreement” means any second lien credit agreement, made by
and between the Loan Parties, an administrative agent, and the lenders from time
to time party thereto (as amended, restated, supplemented, modified, replaced or
refinanced from time to time in accordance with the terms of a Permitted Junior
Intercreditor Agreement).

 

6



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, the Credit Agreement Secured
Obligations and any Other First Lien Obligations, or any of the foregoing.
Notwithstanding the foregoing, for all purposes of the Credit Agreement
Documents and any Other First Lien Agreements, any Guarantee of, or grant of a
Lien to secure, any obligations in respect of a Hedge Agreement by a Pledgor
shall not include any Excluded Swap Obligations.

“Secured Parties” means the Persons holding any Secured Obligations and in any
event including (i) all Credit Agreement Secured Parties and (ii) all Other
First Lien Secured Parties.

“Security Documents” has the meaning assigned to such term in the Credit
Agreement and any analogous term in any Other First Lien Agreement (but, with
respect to the Secured Obligations of any Series, the term Security Documents
shall not include any document which by its terms is solely for the benefit of
the holders of one or more other Series of Secured Obligations and not such
Series of Secured Obligations).

“Security Interest” has the meaning assigned to such term in Section 3.01.

“Series” means (a) with respect to any Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such) and (ii) each group of
Other First Lien Secured Parties that become beneficiaries of this Agreement and
become subject to a Permitted Pari Passu Intercreditor Agreement after the date
hereof, which are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Other First Lien Secured
Parties), each of which shall constitute a separate Series of Secured Parties
for purposes of this Agreement and (b) with respect to any Secured Obligations,
each of (i) the Credit Agreement Secured Obligations and (ii) each group of
Other First Lien Obligations incurred pursuant to any Other First Lien
Agreement, which are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Other First Lien Obligations),
each of which shall constitute a separate Series of Secured Obligations for
purposes of this Agreement.

“Specified Excluded Collateral” means, solely with respect to any Series of
Other First Lien Obligations, any asset (in addition to those specified in
clause (i) of the definition of “Excluded Assets”) that is not intended to be
collateral with respect to such Series pursuant to the terms of the Other First
Lien Agreement governing such Series (including the Regulation S-X Excluded
Collateral to the extent applicable to such Series in accordance with the last
paragraph of Section 2.01).

“Subsidiary Guarantor” means any subsidiary set forth on Schedule I and any
subsidiary that becomes a party hereto pursuant to Section 5.16 (other than any
subsidiary excluded pursuant to clause (ii) of the definition of Pledgor with
respect to the applicable Series of Other First Lien Obligations).

 

7



--------------------------------------------------------------------------------

“Successor Collateral Agent” has the meaning assigned to such term in
Section 5.20.

“Termination Date” means the “Termination Date” as defined in the Credit
Agreement.

“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the laws of any jurisdiction in the world, and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all domestic rights
corresponding to any of the foregoing.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.

“ULC” has the meaning assigned to such term in Section 2.07.

“ULC Interests” has the meaning assigned to such term in Section 2.07.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance when due
(whether at the stated maturity, by acceleration or otherwise), as the case may
be, in full of the Secured Obligations, each Pledgor hereby assigns and pledges
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under (whether now owned or hereafter acquired):

(a) all Capital Stock directly owned by it (including those listed on
Schedule II) and any other Capital Stock obtained in the future by such Pledgor
and any certificates representing all such Capital Stock (all such Capital
Stock, the “Pledged Stock”); provided that the Pledged Stock shall not include
any Excluded Assets or any Capital Stock directly owned by Holdings other than
the Capital Stock of the Lead Borrower;

(b) (i) the debt obligations owed to such Pledgor listed opposite the name of
such Pledgor on Schedule II, (ii) any debt obligations in the future issued to
such

 

8



--------------------------------------------------------------------------------

Pledgor having, in the case of each instance of debt obligations, an aggregate
principal amount in excess of $15,000,000, and (iii) the certificates,
promissory notes and any other instruments, if any, evidencing such debt
obligations (the property described in clauses (b)(i), (ii) and (iii) above, the
“Pledged Debt”); provided that the Pledged Debt shall not include any Excluded
Assets;

(c) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of the Pledged Stock and the Pledged
Debt;

(d) subject to Section 2.06, all rights and privileges of such Pledgor with
respect to the Pledged Stock, Pledged Debt and other property referred to in
clause (c) above; and

(e) all Proceeds of any of the foregoing (the Pledged Stock, Pledged Debt and
other property referred to in this clause (e) and in clauses (c) through
(d) above being collectively referred to as the “Pledged Collateral”); provided
that the Pledged Collateral shall not include any Excluded Assets or any assets
directly owned by Holdings other than the Capital Stock of the Lead Borrower and
any Proceeds thereof.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Notwithstanding anything else contained in this Agreement, to the extent this
paragraph is expressly made applicable with respect to any Other First Lien
Obligations pursuant to the terms of any Other First Lien Agreement, with
respect to such Other First Lien Obligations, in the event that Rule 3-10 (“Rule
3-10”) or Rule 3-16 (“Rule 3-16”) of Regulation S-X under the Securities Act of
1933, as amended, as amended, modified or interpreted by the Securities Exchange
Commission (“SEC”), would require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other Governmental Authority) of
separate financial statements of the Lead Borrower or any subsidiary of the Lead
Borrower due to the fact that such Person’s Capital Stock or other securities
secure such Other First Lien Obligations, then the Capital Stock or other
securities of such Person (the “Regulation S-X Excluded Collateral”) will
automatically be deemed not to be part of the Collateral securing such Other
First Lien Obligations, as applicable, but only to the extent necessary to not
be subject to such requirement and only for so long as required to not be
subject to such requirement. In such event, this Agreement may be amended or
modified, without the consent of any Secured Party, to the extent necessary to
release the Lien on the Regulation S-X Excluded Collateral in favor of the
Collateral Agent with respect only to the relevant Other First Lien Obligations.
In the event that Rule 3-10 or Rule 3-16 is amended, modified or interpreted

 

9



--------------------------------------------------------------------------------

by the SEC to permit (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would permit) any Regulation S-X
Excluded Collateral to secure the Other First Lien Obligations in excess of the
amount then pledged without the filing with the SEC (or any other Governmental
Authority) of separate financial statements of such Person, then the Capital
Stock of such Person will automatically be deemed to be a part of the Collateral
for the relevant Other First Lien Obligations, but only to the extent permitted
without the financial statement requirement described in the first sentence of
this paragraph becoming applicable. For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, nothing in this
paragraph shall limit the pledge of such Capital Stock and other securities from
securing the applicable Pledgor’s Secured Obligations (other than the Other
First Lien Obligations) at all relevant times or from securing any Other First
Lien Obligations that are not in respect of securities subject to regulation by
the SEC. To the extent any Proceeds of any collection or sale of Capital Stock
deemed by this paragraph to no longer constitute part of the Collateral for the
relevant Other First Lien Obligations are to be applied by the Collateral Agent
in accordance with Section 4.02 hereof, such Proceeds shall, notwithstanding the
terms of Section 4.02 and the Permitted Pari Passu Intercreditor Agreement (upon
and during the effectiveness thereof), not be applied to the payment of such
Other First Lien Obligations (and shall be applied as otherwise provided in
Section 4.02, as if the respective Other First Lien Obligations had previously
been paid in full in cash).

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the Secured Parties, any and all certificates or other instruments
(if any) representing such Pledged Securities, to the extent such Pledged
Securities are either (i) Pledged Stock or (ii) in the case of promissory notes
or other instruments evidencing Pledged Debt, are required to be delivered
pursuant to paragraph (b) of this Section 2.02.

(b) To the extent any Indebtedness for borrowed money constituting Pledged
Collateral (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings, the Lead Borrower and its Subsidiaries and (ii) to the extent that a
pledge of such promissory note or instrument would violate applicable law) owed
to any Pledgor is evidenced by a duly executed promissory note in an amount in
excess of $15,000,000, such Pledgor shall promptly cause such promissory note to
be pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof. To the extent any such promissory note is
a demand note, each Pledgor party thereto agrees, if requested by the Collateral
Agent, to immediately demand payment thereunder (and agrees (to the extent it
has the power to do so) that the Collateral Agent may in its place demand such
repayment) upon the occurrence and during the continuance of an Event of Default
specified under Section 7.01(a), (f), or (g) of the Credit Agreement or any
equivalent provision under any Other First Lien Agreement, unless such demand
would not be commercially reasonable or would otherwise expose such Pledgor to
liability to the maker of such promissory note.

 

10



--------------------------------------------------------------------------------

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent, and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities that are delivered pursuant to Section 2.04(b)) as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
deemed to be attached hereto as Schedule II (or a supplement to Schedule II, as
applicable) and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of the Lead Borrower, correctly
sets forth, to the knowledge of the relevant Pledgor), as of the Closing Date,
the percentage of the issued and outstanding units of each class of the Capital
Stock of the issuer thereof represented by the Pledged Stock and includes
(i) all Capital Stock pledged hereunder and (ii) all Pledged Debt pledged
hereunder and in an aggregate principal amount in excess of $5,000,000;

(b) the Pledged Stock and Pledged Debt (and, with respect to any Pledged Stock
or Pledged Debt issued by an issuer that is not a subsidiary of the Lead
Borrower, to the knowledge of the relevant Pledgor), as of the Closing Date,
(x) have been duly and validly authorized and issued by the issuers thereof and
(y) (i) in the case of Pledged Stock, are fully paid and, with respect to
Capital Stock constituting capital stock of a corporation, nonassessable and
(ii) in the case of Pledged Debt, are legal, valid and binding obligations of
the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and any
implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder (or otherwise permitted
by the Credit Agreement Documents or any Other First Lien Agreement), each
Pledgor (i) is and, subject to any transfers not in violation of the

 

11



--------------------------------------------------------------------------------

Credit Agreement or any Other First Lien Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II (as may be supplemented from time to time pursuant to
Section 2.02(c)) as owned by such Pledgor, (ii) holds the same free and clear of
all Liens, other than Permitted Liens, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction not prohibited by the Credit Agreement or any Other First Lien
Agreement and other than Permitted Liens and (iv) subject to the rights of such
Pledgor under the Credit Agreement Documents and any Other First Lien Agreement
to Dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all Persons;

(d) other than as set forth in the Credit Agreement or any Other First Lien
Agreement, and except for restrictions and limitations imposed by the Credit
Agreement Documents, any Other First Lien Agreements or securities laws
generally or otherwise not prohibited by the Credit Agreement or any Other First
Lien Agreement (or, in the case of shares of a ULC, any requirement that
transfers of such shares be approved by the directors of the ULC), the Pledged
Stock (other than partnership interests) is and will continue to be freely
transferable and assignable, and none of the Pledged Stock is or will be subject
to any option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the Disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder
other than under applicable Requirements of Law;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement, as of the Closing Date, no
consent or approval of any Governmental Authority, any securities exchange or
any other Person was or is necessary to the validity of the pledge effected
hereby or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities), in each case other than such as have been obtained and are in full
force and effect;

(g) by virtue of the execution and delivery by the respective Pledgors of this
Agreement or any supplement hereto, when any Pledged Securities are delivered to
the Collateral Agent, for the benefit of the Secured Parties, in accordance with
this Agreement (to the extent required hereunder) and a financing statement
naming the Collateral Agent as the secured party and

 

12



--------------------------------------------------------------------------------

covering the Pledged Collateral to which such Pledged Securities relate is filed
in the appropriate filing office, the Collateral Agent will obtain, for the
benefit of the Secured Parties, a legal, valid and perfected lien upon and
security interest in such Pledged Collateral under the UCC, subject only to
Permitted Liens, as security for the payment and performance of the Secured
Obligations, to the extent such perfection is governed by the UCC; and

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, subject to the terms of any applicable Intercreditor
Agreement, agrees to transfer record ownership of the securities issued by it in
connection with any request by the Collateral Agent if an Event of Default has
occurred and is continuing.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) As of the Closing Date, except as set forth on Schedule II, the Capital
Stock in limited liability companies that are pledged by the Pledgors hereunder
and do not have a certificate described on Schedule II do not constitute a
security under Section 8-103 of the UCC.

(b) The Pledgors shall at no time elect to treat any interest in any limited
liability company or limited partnership Controlled by a Pledgor and pledged
hereunder as a “security” within the meaning of Article 8 of the UCC or issue
any certificate representing such interest, unless promptly thereafter (and in
any event within 30 days or such longer period as the Collateral Agent may
permit in its reasonable discretion) the applicable Pledgor provides
notification to the Collateral Agent of such election and delivers, as
applicable, any such certificate to the Collateral Agent pursuant to the terms
hereof.

SECTION 2.05. Registration in Nominee Name; Denominations. Subject to any
applicable Intercreditor Agreement, the Collateral Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion) to
hold the Pledged Securities (other than Pledged Securities that are ULC
Interests) in the name of the applicable Pledgor, endorsed or assigned in blank
or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent). Following any continuing Event of Default,
each Pledgor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor. If an Event of Default shall have
occurred and be continuing, the Collateral Agent shall have the right to
exchange the certificates representing Pledged Securities (other than Pledged
Securities that are ULC Interests) held by it for certificates of smaller or
larger denominations for any purpose consistent with this Agreement, subject to
any applicable Intercreditor Agreement. Subject to any applicable Intercreditor
Agreement, with respect to Pledged Securities that

 

13



--------------------------------------------------------------------------------

are ULC Interests, at any time at which an Event of Default has occurred and is
continuing, the Collateral Agent shall have the right to require the Pledgors to
cause the ULC Interests to be transferred and registered as the Collateral Agent
may direct and each applicable Pledgor covenants that, at the time of any such
transfer, it will provide all required consents and approvals. Subject to any
applicable Intercreditor Agreement, each Pledgor shall cause any subsidiary that
is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 2.05, to exchange certificates representing
Pledged Securities of such subsidiary for certificates of smaller or larger
denominations.

SECTION 2.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given written notice to the relevant Pledgor or Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement Documents or any Other First Lien Agreement; provided that,
except as not prohibited by the Credit Agreement or any Other First Lien
Agreement, such rights and powers shall not be exercised in any manner that
could be reasonably likely to materially and adversely affect the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, any Credit Agreement Document or any Other First Lien Agreement or
the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement Documents, any Other First Lien Agreement and applicable
laws; provided that (A) any noncash dividends, interest, principal or other
distributions, payments or other consideration in respect thereof, including any
rights to receive the same to the extent not so distributed or paid, that would
constitute Pledged Securities, whether resulting from a subdivision, combination
or reclassification of the outstanding Capital Stock of the issuer of any

 

14



--------------------------------------------------------------------------------

Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities,
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid in surplus,
shall be and become part of the Pledged Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agent, for the benefit of the Secured Parties,
and shall be promptly delivered to the Collateral Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to receive dividends, interest, principal or other distributions with
respect to Pledged Securities that are not ULC Interests that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions; provided that the Collateral Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Pledgors to receive and retain such amounts. All dividends, interest,
principal or other distributions received by any Pledgor contrary to the
provisions of this Section 2.06 shall not be commingled by such Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the Collateral
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02. After all Events of Default have been cured or
waived and the Lead Borrower has delivered to the Collateral Agent a certificate
of a Responsible Officer to that effect, the Collateral Agent shall promptly
repay to each Pledgor (without interest) all dividends, interest, principal or
other distributions that such Pledgor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and that remain
in such account. With respect to

 

15



--------------------------------------------------------------------------------

Pledged Securities that are ULC Interests, all rights of any Pledgor to receive
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
continue and not become vested or held in trust for or on behalf of the
Collateral Agent.

(c) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the Lead Borrower of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06 with
respect to Pledged Securities that are not ULC Interests, and the obligations of
the Collateral Agent under paragraph (a)(ii) of this Section 2.06, shall cease,
and all such rights shall thereupon become vested in the Collateral Agent, for
the benefit of the Secured Parties, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Lead Borrower has delivered to the Collateral Agent a certificate
of a Responsible Officer to that effect, each Pledgor shall have the right to
exercise the voting and/or consensual rights and powers that such Pledgor would
otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above and the obligations of the Collateral Agent under paragraph
(a)(ii) shall be in effect. With respect to Pledged Securities that are ULC
Interests, all rights of any Pledgor to exercise the voting and/or other
consensual rights and powers that such Pledgor is authorized to exercise
pursuant to paragraph (a)(i) of this Section 2.06 shall continue and all such
rights shall not become vested in the Collateral Agent or the Collateral Agent
for the benefit of the Secured Parties.

SECTION 2.07. Unlimited Liability Corporations. Notwithstanding the grant of
security interest made by a Pledgor in favor of the Collateral Agent, its
successor and assigns, for the benefit of the Secured Parties, of all of its
Pledged Securities, any Pledgor that controls any interest (for the purposes of
this Article II, “ULC Interests”) in any unlimited liability corporation (for
the purposes of this Article II, a “ULC”) pledged hereunder shall remain
registered as the sole registered and beneficial owner of such ULC Interests and
will remain as registered and beneficial owner until such time as such ULC
Interests are effectively transferred into the name of the Collateral Agent or
any other Person on the books and records of such ULC. Nothing in this Agreement
is intended to or shall constitute the Collateral Agent or any Person as a
shareholder of any ULC until such time as notice is given to such ULC and
further steps are taken thereunder so as to register the Collateral Agent or any
other Person as the holder of the ULC Interests of such ULC. To the extent any
provision hereof would have the effect of constituting the Collateral Agent or
any other Person as a shareholder of a ULC prior to such time, such provision
shall be severed therefrom and ineffective with respect to the ULC Interests of
such ULC without otherwise invalidating or rendering unenforceable

 

16



--------------------------------------------------------------------------------

this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Pledged Stock which are not ULC Interests. Except upon the
exercise of rights to sell or otherwise dispose of ULC Interests following the
occurrence and during the continuance of an Event of Default hereunder, no
Pledgor shall cause or permit, or enable any ULC in which it holds ULC Interests
to cause or permit, the Collateral Agent to: (a) be registered as shareholders
of such ULC; (b) have any notation entered in its favor in the share register of
such ULC; (c) be held out as a shareholder of such ULC; (d) receive, directly or
indirectly, any dividends, property or other distributions from such ULC by
reason of the Collateral Agent holding a security interest in such ULC; or
(e) act as a shareholder of such ULC, or exercise any rights of a shareholder of
such ULC including the right to attend a meeting of, or to vote the shares of,
such ULC.

ARTICLE III

Security Interests in Other Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Secured Obligations, each Pledgor (other than
Holdings) hereby assigns and pledges to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Pledgor or in which such
Pledgor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles (including without limitation all Intellectual
Property);

(viii) all Instruments (other than Pledged Debt, which is governed by Article
II);

(ix) all Inventory and all other Goods not otherwise described above;

 

17



--------------------------------------------------------------------------------

(x) all Investment Property (other than the Pledged Collateral and Pledged Debt,
which are governed by Article II);

(xi) all Letters of Credit and Letter of Credit Rights;

(xii) all Commercial Tort Claims individually in excess of $15,000,000, as
described on Schedule IV (as may be supplemented from time to time pursuant to
Section 3.04);

(xiii) all books and records, customer lists, credit files, programs, printouts
and other computer materials and records pertaining to the Article 9 Collateral;
and

(xiv) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, the other Credit
Agreement Documents or any Other First Lien Agreement, this Agreement shall not
constitute a grant of a security interest in (and the Article 9 Collateral shall
not include), and the other provisions of the Credit Agreement Documents and any
Other First Lien Agreement with respect to Collateral need not be satisfied with
respect to, the Excluded Assets.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Collateral or any
part thereof and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Collateral relates and (iii) a description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement, including describing such property as
“all assets” or “all personal property”. Each Pledgor agrees to provide such
information to the Collateral Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor
office), as applicable, the Notices of Grant of Security Interest in
Intellectual Property for each Pledgor, solely to the extent permitted by such
offices, without the signature of such Pledgor, and naming such Pledgor or the
Pledgors as debtors and the Collateral Agent as secured party.

 

18



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required to (i) enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodity Accounts or any other assets (other than the delivery of
Pledged Securities to the Collateral Agent to the extent required by Article
II), (ii) enter into any landlord, mortgage and bailee waivers, (iii) send
notices to account debtors or other contractual third parties, except in
connection with a permitted exercise of remedies under this Agreement, any other
Credit Agreement Document or any Other First Lien Agreement or (iv) enter into
any security documents under the laws of any jurisdiction other than the United
States of America (or any political subdivision thereof) and its territories and
possessions or to take any actions in such jurisdictions for the purpose of
perfection the Security Interest in any Collateral.

SECTION 3.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement (or any supplement hereto, as applicable), without the consent or
approval of any other Person as of the Closing Date other than any consent or
approval that has been obtained and is in full force and effect or has otherwise
been disclosed herein or in the Credit Agreement, any Other First Lien Agreement
or any offering circular related thereto.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. Except as provided in Section 5.12 of the Credit Agreement, the UCC
financing statements or other appropriate filings containing a description of
the Article 9 Collateral that have been prepared for filing in the filing
offices in the jurisdictions specified in the Perfection Certificate constitute
all the filings (other than filings required to be made in the United States
Patent and Trademark Office or the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, United States registered Trademarks and United States registered
Copyrights) that are necessary as of the Closing Date to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for

 

19



--------------------------------------------------------------------------------

the benefit of the Secured Parties) in respect of all Article 9 Collateral in
which the Security Interest may be perfected by filing in the United States (or
any political subdivision thereof), and no further or subsequent filing or
refiling is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Except as provided in Section 5.12 of the Credit Agreement, each
Pledgor represents and warrants that the Notices of Grant of Security Interest
in Intellectual Property executed by the applicable Pledgors containing
descriptions of all Article 9 Collateral that consists of material United States
federally issued Patents (and Patents for which United States federal
registration applications are pending), material United States federally
registered Trademarks (and Trademarks for which United States federal
registration applications are pending) and material United States federally
registered Copyrights (and Copyrights for which United States federal
registration applications are pending) have been delivered to the Collateral
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to establish
notice of a legal, valid and perfected security interest in favor of the
Collateral Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such Intellectual Property as of the Closing
Date in which a security interest may be perfected by recording with the United
States Patent and Trademark Office and the United States Copyright Office, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of material United States federally issued, registered or pending
Patents, Trademarks and Copyrights acquired or developed after the Closing
Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, as applicable, (ii) subject to the filings described in
Section 3.02(b), as of the Closing Date a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) pursuant to the UCC or
other applicable law in such jurisdictions and (iii) a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of the Notices of Grant of Security
Interest in Intellectual Property with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the UCC or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Pledgor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or

 

20



--------------------------------------------------------------------------------

the United States Copyright Office for the benefit of a third party, in each
case, which are still in effect or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually reasonably
estimated to exceed $15,000,000 as of the Closing Date except as indicated on
Schedule IV.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property, whether now owned or hereafter acquired by any Pledgor (the
“Intellectual Property Collateral”), to each Pledgor’s knowledge:

(i) The Intellectual Property Collateral set forth on Schedule III includes a
true and complete list of all of the material issued and applied for United
States federal Patents, material registered and applied for United States
federal Trademarks and material United States federal registered and applied for
Copyrights owned by such Pledgor as of the date hereof.

(ii) The Intellectual Property Collateral set forth on Schedule III is
subsisting and, to the best of such Pledgor’s knowledge, is valid and
enforceable in all material respects.

(iii) Such Pledgor has taken commercially reasonable steps to protect its rights
in the Intellectual Property Collateral in all material respects.

SECTION 3.03. Covenants. (a) Each Pledgor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its corporate or organization
name, (ii) its identity or type of organization, (iii) its organizational
identification number or (iv) its jurisdiction of organization. Each Pledgor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made, or will have been made
within the time period required by the Credit Agreement, under the UCC that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Article 9 Collateral in which a security interest may be perfected by such
filing, for the benefit of the Secured Parties.

(b) Subject to any rights of such Pledgor to Dispose of Collateral provided for
in the Credit Agreement Documents and each Other First Lien Agreement, each
Pledgor shall, at its own expense, use commercially reasonable efforts to defend
title to the Article 9 Collateral against all Persons and to defend the Security
Interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Article 9 Collateral and the priority thereof against any Lien that is not a
Permitted Lien.

 

21



--------------------------------------------------------------------------------

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes, together with any interest and penalties, if any, required
in connection with the execution and delivery of this Agreement and the granting
of the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith, all in
accordance with the terms hereof and the terms of the Credit Agreement.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute an issued
or applied for United States federal Patent, registered or applied for United
States Trademark or registered United States federal Copyright; provided that
any Pledgor shall have the right, exercisable within 90 days after the Lead
Borrower has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral (or such later date as the
Collateral Agent may agree in its reasonable discretion), to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 90 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral (or such later date as the Collateral Agent may agree).

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right, at reasonable times upon
reasonable prior notice, (i) to inspect the Article 9 Collateral (including to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral), and including, in the case of Accounts or Article 9 Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification, (ii) to examine and make copies of the records of such Pledgor
relating to the Article 9 Collateral and (iii) to discuss the Article 9
Collateral and related records of such Pledgor with, and to be advised as to the
same by, such Pledgor’s officers and employees. The Collateral Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party, subject to Section 9.13 of the Credit Agreement and any
equivalent provision of any Other First Lien Agreement.

 

22



--------------------------------------------------------------------------------

(e) The Collateral Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Pledgor fails to do so as required by the Credit Agreement, this Agreement or
any Other First Lien Agreement, and each Pledgor jointly and severally agrees to
reimburse the Collateral Agent on demand for any reasonable and documented
payment made or any reasonable and documented out-of-pocket expense incurred by
the Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 3.03(e) shall be interpreted as excusing any
Pledgor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Pledgor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein, in
the other Credit Agreement Documents or any Other First Lien Agreement.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as not prohibited by the Credit
Agreement or any Other First Lien Agreement. None of the Pledgors shall make or
permit to be made any transfer of the Article 9 Collateral, except as not
prohibited by the Credit Agreement, any Other First Lien Agreement or any
Intercreditor Agreement.

(h) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by the Credit Agreement Documents or any Other First Lien
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Pledgors hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent reasonably deems
advisable. All sums disbursed by the Collateral Agent in connection with this
Section 3.03(h), including reasonable and documented attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

 

23



--------------------------------------------------------------------------------

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Security Interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments (other than debt obligations which constitute Pledged
Debt and checks received and processed in the ordinary course of business) or
Tangible Chattel Paper evidencing an amount in excess of $15,000,000, such
Pledgor shall promptly (and in any event within 45 days of its acquisition or
such longer period as the Collateral Agent may permit in its reasonable
discretion) notify the Collateral Agent and promptly (and in any event within 5
days following such notice or such longer period as the Collateral Agent may
permit in its reasonable discretion) endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $15,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and
deliver to the Collateral Agent in writing a supplement to Schedule IV including
such description.

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as not prohibited by the Credit Agreement or any Other First Lien
Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) subject to its reasonable
business judgment, maintain such Trademark in full force free from any
adjudication of abandonment or invalidity for non-use and (ii) maintain the
quality of products and services offered under such Trademark in a manner
consistent with the operation of such Pledgor’s business.

 

24



--------------------------------------------------------------------------------

(c) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
United States federally issued or applied for Patent, United States federally
registered or applied for Trademark or United States federally registered or
applied for Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lapsed or dedicated to the public, or of any
materially adverse determination or development, excluding non-final office
actions in the ordinary course of such Pledgor’s business and similar
determinations or developments in the United States Patent and Trademark Office,
United States Copyright Office, any court or any similar office of any country,
regarding such Pledgor’s ownership of any such material Patent, Trademark or
Copyright or its right to register or to maintain the same.

(d) Each Pledgor, either by itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application for, or registration or issuance of, any Patent or Trademark with
the United States Patent and Trademark Office and each registration of any
Copyright with the United States Copyright Office filed by or on behalf of, or
issued to, or acquired by, any Pledgor during the preceding twelve-month period;
provided that delivery of a Perfection Certificate Supplement containing such
information in accordance with Section 5.01(j) of the Credit Agreement satisfies
this requirement, and (ii) upon the reasonable request of the Collateral Agent,
execute and deliver any and all agreements, instruments, documents and papers
necessary or as the Collateral Agent may otherwise reasonably request to
evidence the Collateral Agent’s Security Interest in such Patent, Trademark or
Copyright and the perfection thereof, provided that the provisions hereof shall
automatically apply to any such Patent, Trademark or Copyright and any such
Patent, Trademark or Copyright shall automatically constitute Collateral as if
such would have constituted Collateral at the time of execution hereof and be
subject to the Lien and Security Interest created by this Agreement without
further action by any party.

(e) Each Pledgor shall exercise its reasonable business judgment consistent with
its past practice in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office with respect to
maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of such Pledgor’s business and to maintain (i) each United
States federally issued Patent that is material to the normal conduct of such
Pledgor’s business and (ii) the registrations of each United States federally
registered Trademark and each United States federally registered Copyright that
is material to the normal conduct of such Pledgor’s business including, when
applicable and necessary in such Pledgor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Pledgor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

(f) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal

 

25



--------------------------------------------------------------------------------

conduct of its business has been infringed, misappropriated or diluted by a
third party, and such infringement misappropriation or dilution could reasonably
be expected to have a material and adverse effect on such Pledgor’s business,
such Pledgor shall promptly notify the Collateral Agent and shall, if such
Pledgor deems it necessary in its reasonable business judgment, promptly sue and
recover any and all damages, and take such other actions as are reasonably
appropriate under the circumstances.

(g) Upon and during the continuance of an Event of Default, at the reasonable
request of the Collateral Agent, each Pledgor shall use commercially reasonable
efforts to obtain all requisite consents or approvals from each licensor under
each material written agreement granting such Pledgor any rights in Intellectual
Property to effect the assignment of all such Pledgor’s right, title and
interest thereunder to (in the Collateral Agent’s sole discretion) the designee
of the Collateral Agent or the Collateral Agent; provided, however, that nothing
contained in this Section 3.05(g) should be construed as an obligation of any
Pledgor to incur any costs or expenses in connection with obtaining such
approval.

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of any applicable Intercreditor Agreement, the
Collateral Agent may take any action specified in this Section 4.01. Upon the
occurrence and during the continuance of an Event of Default, each Pledgor
agrees to deliver each item of Collateral to the Collateral Agent on demand. It
is agreed that, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) those rights and remedies
provided in this Agreement, the Credit Agreement or any other Credit Agreement
Document or Other First Lien Agreement (as applicable); provided that this
clause (a) shall not be understood to limit any rights or remedies available to
the Collateral Agent and the Secured Parties prior to or after an Event of
Default, (b) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Pledgors to the Collateral Agent or to license or sublicense (subject
to any such licensee’s obligation to maintain the quality of the goods and/or
services provided under any Trademark consistent with the quality of such goods
and/or services provided by the Pledgors immediately prior to the Event of
Default and subject to the Pledgors’ existing licensing and trademark
co-existence arrangements), whether general, special or otherwise, and whether
on an exclusive or a nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then existing
licensing or trademark co-existence arrangements to the extent that waivers
thereunder cannot be obtained with the use of commercially reasonable efforts,
which each Pledgor hereby agrees to use) and (c) with or without legal

 

26



--------------------------------------------------------------------------------

process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to the
applicable Pledgor to enter any premises where the Article 9 Collateral or any
records relating to the Article 9 Collateral may be located for the purpose of
taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the UCC or other
applicable law. The Collateral Agent agrees and covenants not to exercise any of
the rights or remedies set forth in the preceding sentence unless and until the
occurrence and during the continuance of an Event of Default. Without limiting
the generality of the foregoing, each Pledgor agrees that the Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise Dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to Persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such Disposition of Collateral pursuant to this Section 4.01
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold (other than in violation
of any then existing licensing or trademark co-existence arrangements to the
extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use). Each such
purchaser at any such Disposition shall hold the property sold absolutely, free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

To the extent any notice is required by applicable law, the Collateral Agent
shall give the applicable Pledgors 10 Business Days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
UCC) of the Collateral Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale, and each Pledgor
agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC. At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from

 

27



--------------------------------------------------------------------------------

time to time by announcement at the time and place fixed for sale, and such sale
may, without further notice, be made at the time and place to which the same was
so adjourned. In the case of any sale of all or any part of the Collateral made
on credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 4.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and Dispose of such property in accordance with Section 4.02
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Secured Obligations paid
in full. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
UCC.

SECTION 4.02. Application of Proceeds. The Collateral Agent shall, subject to
any applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral realized through the exercise
by the Collateral Agent of its remedies hereunder, as well as any Collateral
consisting of cash at any time when remedies are being exercised hereunder, as
follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with any
Credit Agreement Document, any Other First Lien Agreement or any of the Secured
Obligations secured by such Collateral, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Collateral Agent under any Credit Agreement Document
or any Other First Lien Agreement on behalf of any Pledgor, any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Credit Agreement Document or any Other First Lien
Agreement, and all other fees, indemnities and other amounts owing or
reimbursable to the Collateral Agent under any Credit Agreement Document or any
Other First Lien Agreement in its capacity as such;

 

28



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed between the Credit
Agreement Secured Parties and any Other First Lien Secured Parties pro rata
based on the respective amounts of such Secured Obligations owed to them on the
date of any such distribution (or in accordance with such other method of
distribution as may be set forth in any applicable Intercreditor Agreement),
with (x) the portion thereof distributed to the Credit Agreement Secured Parties
to be further distributed in accordance with the order of priority set forth in
Section 2.18(b) of the Credit Agreement and (y) the portion thereof distributed
to the Secured Parties of any other Series to be further distributed in
accordance with the applicable provisions of the Other First Lien Agreements
governing such Series;

THIRD, to the payment in full of any Obligations under (and as defined in) a
Second Lien Credit Agreement (if any) and any Other Second Lien Obligations (as
defined in the Security Agreement (as defined in such Second Lien Credit
Agreement)), in each case, in accordance with the terms thereof and the terms of
a Permitted Junior Intercreditor Agreement; and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided that in no event shall the proceeds of any collection or sale of any
Specified Excluded Collateral be applied to the relevant Series of Secured
Obligations.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon the request of the Collateral Agent prior to any distribution
under this Section 4.02, each Authorized Representative shall provide to the
Collateral Agent certificates, in form and substance reasonably satisfactory to
the Collateral Agent, setting forth the respective amounts referred to in this
Section 4.02 that each applicable Secured Party or its Authorized Representative
believes it is entitled to receive, and the Collateral Agent shall be fully
entitled to rely on such certificates. Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 4.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as
amended, or any similar federal statute hereafter enacted analogous in purpose
or effect (such Act and any

 

29



--------------------------------------------------------------------------------

such similar statute as from time to time in effect being called the “Federal
Securities Laws”) with respect to any Disposition of the Pledged Collateral
permitted hereunder. Each Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to Dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
Dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to Dispose of all or
part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, subject to the terms of any applicable Intercreditor
Agreement, in its sole and absolute discretion, (a) may proceed to make such a
sale whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws or, to the extent applicable, Blue Sky or other state securities
laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, subject
to the terms of any applicable Intercreditor Agreement, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Pledgor shall be given to it in care of the Lead Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement. All
communications and notices to any holders of obligations under any Other First
Lien Agreement shall be addressed to the Authorized Representative of such
holders at its address set forth in the Other First Lien Secured Party Consent,
as such address may be changed by written notice to the Collateral Agent.

SECTION 5.02. Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each

 

30



--------------------------------------------------------------------------------

Pledgor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of any Credit Agreement Document, any Other
First Lien Agreement, any other agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Credit Agreement Document,
any Other First Lien Agreement, any Intercreditor Agreement or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Pledgor in respect of
the Secured Obligations or this Agreement (other than a defense of payment or
performance of the Secured Obligations (other than contingent indemnification
and reimbursement obligations for which no claim has been made)).

SECTION 5.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 5.04. Binding Effect; Several Agreements. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as permitted under this Agreement, the Credit Agreement or any
Other First Lien Agreement. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released in accordance with Section 5.09 or 5.15, as applicable.

SECTION 5.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns, provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by Section 5.04.

 

31



--------------------------------------------------------------------------------

SECTION 5.06. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder by the Pledgors, and the
Collateral Agent and other Indemnitees shall be indemnified by the Pledgors, in
each case of this clause (a), mutatis mutandis, as provided in Section 9.03 of
the Credit Agreement or any equivalent provision of any Other First Lien
Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement, any other Credit Agreement
Document or any Other First Lien Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, any
other Credit Agreement Document or any Other First Lien Agreement, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 5.06 shall be payable within fifteen
days (or such longer period as the Collateral Agent may agree) of written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) The agreements in this Section 5.06 shall survive the resignation of the
Collateral Agent and the termination of this Agreement.

SECTION 5.07. Collateral Agent Appointed Attorney-in-Fact. Subject to the
Intercreditor Agreements, each Pledgor hereby appoints the Collateral Agent as
the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and, upon the occurrence and during the continuance
of an Event of Default, taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, subject to applicable Requirements of
Law and any Intercreditor Agreement, the Collateral Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise, realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits

 

32



--------------------------------------------------------------------------------

or proceedings relating to all or any of the Collateral; (h) to notify, or to
require any Pledgor to notify, Account Debtors to make payment directly to the
Collateral Agent as contemplated by Section 4.04; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own or their
Related Parties’ gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable judgment. For the
avoidance of doubt, Section 4.03 of any Pari First Lien Intercreditor Agreement
entered into after the Closing Date in the form exhibited to the Credit
Agreement (or the equivalent provision of any other Permitted Pari Passu First
Lien Intercreditor Agreement) shall apply to the Collateral Agent as agent for
the Secured Parties hereunder.

SECTION 5.08. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, WHETHER IN TORT, CONTRACT
(AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right, power or remedy
hereunder or under any other Credit Agreement Document or any Other First Lien
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Collateral Agent and the other
Secured Parties hereunder and under the other Credit Agreement Documents and any
Other First Lien Agreements are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Pledgor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit or the incurrence of any Other First Lien Obligation shall not be
construed as a waiver of any Default or

 

33



--------------------------------------------------------------------------------

Event of Default, regardless of whether the Collateral Agent or any other
Secured Party may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to (i) any consent
required in accordance with Section 9.02 of the Credit Agreement, and (ii) the
consent of each other Authorized Representative if and to the extent required by
(and in accordance with) the applicable Other First Lien Agreement, and except
as otherwise provided in any applicable Intercreditor Agreement. The Collateral
Agent may conclusively rely on a certificate of a Responsible Officer of the
Lead Borrower as to whether any amendment contemplated by this
Section 5.09(b)(ii) is permitted.

(c) Notwithstanding anything to the contrary contained herein, the Collateral
Agent may (in its reasonable discretion) grant extensions of time or waivers of
the requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Pledgors on such date)
where it reasonably determines, in consultation with the Lead Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement, the other Credit Agreement Documents or any Other First Lien
Agreement.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER CREDIT AGREEMENT DOCUMENT, ANY OTHER FIRST
LIEN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement, any other Credit Agreement Document or any

 

34



--------------------------------------------------------------------------------

Other First Lien Agreement should be held invalid, illegal or unenforceable in
any respect in any jurisdiction, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby as to such jurisdiction, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 5.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14. Jurisdiction; Consent to Service of Process. (a) Each Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any U.S. Federal or New York State court sitting
in the Borough of Manhattan, in the City of New York (or any appellate court
therefrom) over any suit, action or proceeding arising out of or relating to
this Agreement, any other Credit Agreement Document or any Other First Lien
Agreement or the transactions relating hereto or thereto, and agrees that all
claims in respect of any such action or proceeding shall (except as permitted
below) be heard and determined in such New York State or, to the extent
permitted by law, federal court. Each party hereto agrees that service of any
process, summons, notice or document by registered mail addressed to such person
shall be effective service of process against such Person for any suit, action
or proceeding brought in any such court. Each party hereto agrees that a final
judgment in any such action or proceeding may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law. Each party
hereto agrees that the Collateral Agent retains the right to bring proceedings
against any Pledgor or its properties in the courts of any jurisdiction solely
in connection with the exercise of any rights under this Agreement, any other
Credit Agreement Document or any Other First Lien Agreement.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, any other Credit
Agreement Document or any Other First Lien Agreement in any court referred to in
clause (a) of this Section 5.14. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, any claim or defense of an
inconvenient forum to the maintenance of such action, suit or proceeding in any
such court.

(c) To the extent permitted by law, each party hereto hereby irrevocably waives
personal service of any and all process upon it and agrees that all such service
of process may be made by registered mail (or any substantially similar form of
mail) directed to it at its address for notices as provided for in Section 5.01.
Each party hereto hereby waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Agreement Document or
any Other First Lien Agreement that service of process was invalid and
ineffective. Nothing in this Agreement, any other Credit Agreement Document or
any Other First Lien Agreement will affect the right of any party to this
Agreement, any other Credit Agreement Document or any Other First Lien Agreement
to serve process in any other manner permitted by law.

 

35



--------------------------------------------------------------------------------

SECTION 5.15. Termination or Release. In each case subject to the terms of the
Intercreditor Agreements:

(a) This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the occurrence of the Termination Date and, if any Other
First Lien Obligations are outstanding on the Termination Date, the date when
any Other First Lien Obligations (other than contingent or unliquidated
obligations or liabilities not then due and any other obligations that, by the
terms of any applicable Other First Lien Agreements, are not required to be paid
in full in cash prior to termination and release of the Collateral) have been
paid in full in cash and the Secured Parties have no further commitment to
extend credit under any Other First Lien Agreement.

(b) Solely with respect to the Credit Agreement Secured Obligations, (i) a
Pledgor shall automatically be released from its obligations hereunder if such
Pledgor is released from its obligations under its Loan Guaranty in accordance
with Section 9.22 of the Credit Agreement and/or (ii) the Security Interests in
any portion of the Collateral shall in each case be automatically released upon
the occurrence of any of the circumstances with respect to release of Liens set
forth in the last paragraph of Section 6.07, in Article 8 or in Section 9.22 of
the Credit Agreement with respect to such portion of the Collateral, in each
case of the preceding clauses (i) and (ii), in accordance with the requirements
of such provisions, without delivery of any instrument or performance of any act
by any party unless otherwise expressly required by such provisions, and all
rights (but only to the extent granted to holders of Credit Agreement Secured
Obligations) to the applicable Collateral shall revert to any applicable
Pledgor.

(c) Solely with respect to any Other First Lien Obligations, a Pledgor shall
automatically be released from its obligations hereunder and/or the Security
Interests in any Collateral shall in each case be automatically released upon
the occurrence of any of the circumstances set forth in any section governing
release of

 

36



--------------------------------------------------------------------------------

collateral in the applicable Other First Lien Agreement in accordance with the
requirements of any such section, without delivery of any instrument or
performance of any act by any party unless otherwise expressly required by any
such section, and all rights (but only to the extent granted to holders of Other
First Lien Obligations) to the Collateral shall revert to any applicable
Pledgor.

(d) The Security Interests in any Collateral shall automatically be released,
all without delivery of any instrument or performance of any act by any party,
except to the extent otherwise expressly required by the Credit Agreement or any
Other First Lien Agreement (i) upon the effectiveness of any written consent to
the release of the Security Interest granted hereby in such Collateral pursuant
to Section 9.02 of the Credit Agreement and any equivalent provision of any
Other First Lien Agreement (in each case, to the extent required) or (ii) as
otherwise may be provided in any applicable Intercreditor Agreement.

(e) In connection with any termination or release pursuant to this Section 5.15,
the Collateral Agent shall execute and deliver to any Pledgor all documents that
such Pledgor shall reasonably request to evidence such termination or release
(including UCC termination statements), and will duly assign and transfer to
such Pledgor, any of such Pledged Collateral that is in the possession of the
Collateral Agent and has not theretofore been sold or otherwise applied or
released pursuant to this Agreement; provided that the Collateral Agent shall
not be required to execute any such document on terms which, in the Collateral
Agent’s reasonable opinion, would expose the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
termination or release without representation or warranty. Any execution and
delivery of documents pursuant to this Section 5.15 shall be made without
recourse to or warranty by the Collateral Agent. In connection with any release
pursuant to this Section 5.15, the applicable Pledgor shall be permitted to take
any action in connection therewith consistent with such release including,
without limitation, the filing of UCC termination statements with respect to the
released portion of the Collateral. Upon the receipt of any necessary or proper
instruments of termination, satisfaction or release prepared by the Lead
Borrower, the Collateral Agent shall execute, deliver or acknowledge such
instruments or releases to evidence the release of any Collateral permitted to
be released pursuant to this Agreement; provided that the Collateral Agent shall
not be required to execute, deliver or acknowledge any such document on terms
which, in the Collateral Agent’s reasonable opinion, would expose the Collateral
Agent to liability or create any obligation or entail any consequence other than
the release of such termination or release without representation or warranty.
The Pledgors agree to pay all reasonable and documented out-of-pocket expenses
incurred by the Collateral Agent (and its representatives and counsel) in
connection with the execution and delivery of such release documents or
instruments.

SECTION 5.16. Additional Subsidiaries. Upon execution and delivery by any
subsidiary that is required or permitted to become a party hereto by
Section 5.12 or the Collateral and Guarantee Requirement of the Credit Agreement
or by any

 

37



--------------------------------------------------------------------------------

corresponding provision of any Other First Lien Agreement, of an instrument
substantially in the form of Exhibit I hereto (or another instrument reasonably
satisfactory to the Collateral Agent and the Lead Borrower), such subsidiary
shall become a Pledgor hereunder with the same force and effect as if originally
named as a Pledgor herein. The execution and delivery of any such instrument
shall not require the consent of any other party to this Agreement. The rights
and obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 5.17. General Authority of the Collateral Agent.

(a) By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (i) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (ii) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provision of this Agreement and
such other Security Documents against any Pledgor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder thereunder relating to any Collateral or any Pledgor’s obligations
with respect thereto, (iii) to agree that it shall not take any action to
enforce any provisions of this Agreement or any other Security Document against
any Pledgor, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or thereunder except as expressly provided in
this Agreement or any other Security Document and (iv) to agree to be bound by
the terms of this Agreement and any other Security Documents and any applicable
Intercreditor Agreement then in effect.

(b) Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement,
any Other First Lien Agreement and such other agreements with respect thereto as
may exist from time to time among them, but, as between the Collateral Agent and
the Pledgors, the Collateral Agent shall be conclusively presumed to be acting
as agent for the applicable Secured Parties with full and valid authority so to
act or refrain from acting, and no Pledgor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

(c) It is expressly understood and agreed that the obligations of the Collateral
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and Article 8 of the Credit Agreement. The
Collateral Agent shall act hereunder on the terms and conditions set forth
herein and in Article 8 of the Credit Agreement.

 

38



--------------------------------------------------------------------------------

SECTION 5.18. Subject to Intercreditor Agreements; Conflicts. Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder or the application of proceeds (including insurance and condemnation
proceeds) of any Collateral, in each case, are subject to the limitations and
provisions of any applicable Intercreditor Agreement to the extent provided
therein. In the event of any conflict between the terms of such applicable
Intercreditor Agreement and the terms of this Agreement, the terms of such
applicable Intercreditor Agreement shall govern.

SECTION 5.19. Other First Lien Obligations. On or after the Closing Date and so
long as permitted under the Credit Agreement and any Other First Lien Agreement
then in effect, the Lead Borrower may from time to time designate obligations in
respect of indebtedness permitted to be secured pursuant to Section 6.01 of the
Credit Agreement and any corresponding provision of any Other First Lien
Agreement to be secured (except with respect to any applicable Specified
Excluded Collateral) on a pari passu basis with the then-outstanding Secured
Obligations as Other First Lien Obligations hereunder by (a) delivering to the
Collateral Agent and each Authorized Representative a certificate of the Lead
Borrower (i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other First Lien Obligations for purposes hereof,
(iii) representing that the Liens securing such obligations are permitted
pursuant to (x) Section 6.02 of the Credit Agreement and (y) the corresponding
provision of any Other First Lien Agreement then in effect, and (iv) specifying
the name and address of the Authorized Representative for such obligations,
(b) delivering to the Collateral Agent and each Authorized Representative an
Other First Lien Secured Party Consent executed by the Authorized Representative
for such obligations and the Lead Borrower and (c) if not already then in
effect, executing and delivering a Permitted Pari Passu Intercreditor Agreement
(or, to the extent such Permitted Pari Passu Intercreditor Agreement is then in
effect, a joinder thereto to the extent required thereby). Upon the satisfaction
of all conditions set forth in the preceding sentence, (x) the Collateral Agent
shall act as collateral agent (on the terms and conditions set forth herein and
in Article 8 of the Credit Agreement) under and subject to the terms of the
Security Documents for the benefit of all Secured Parties, including without
limitation, any Secured Parties that hold any such Other First Lien Obligations
(except with respect to any applicable Specified Excluded Collateral), and shall
execute and deliver the acknowledgement at the end of the Other First Lien
Secured Party Consent, (y) each Authorized Representative agrees to the
appointment, and acceptance of the appointment, of the Collateral Agent as
collateral agent (on the terms and conditions set forth herein and in Article 8
of the Credit Agreement) for the holders of such Other First Lien Obligations as
set forth in each Other First Lien Secured Party Consent and agrees, on behalf
of itself and each Secured Party it represents, to be bound by this Agreement
and the applicable Intercreditor Agreements and (z) such Other First Lien
Obligations shall automatically be deemed to be first priority obligations, for
purposes of each Intercreditor Agreement that exists prior to the effectiveness
of the designation of such Other First Lien Obligations hereunder. The rights
and obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new Secured Obligations to this
Agreement.

 

39



--------------------------------------------------------------------------------

SECTION 5.20. Person Serving as Collateral Agent. On the Closing Date, the
Collateral Agent hereunder is the Credit Agreement Agent. Written notice of
resignation by the Credit Agreement Agent pursuant to the Credit Agreement shall
also constitute notice of resignation as the Collateral Agent under this
Agreement. Upon the acceptance of any appointment as the Credit Agreement Agent
by a successor, that successor shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Collateral Agent
pursuant hereto. Immediately upon the occurrence of the Termination Date, if any
other Series of Secured Obligations is then outstanding, the Authorized
Representative of such Series (or, if more than one such Series is outstanding,
the applicable Authorized Representative determined pursuant to the terms of
(and as defined in) the applicable Intercreditor Agreement) shall be deemed the
Collateral Agent for all purposes under this Agreement. The Collateral Agent
immediately prior to any change in Collateral Agent pursuant to this
Section 5.20 (the “Prior Collateral Agent”) shall be deemed to have assigned all
of its rights, powers and duties hereunder to the successor Collateral Agent
determined in accordance with this Section 5.20 (the “Successor Collateral
Agent”) and the Successor Collateral Agent shall be deemed to have accepted,
assumed and succeeded to such rights, powers and duties. The Prior Collateral
Agent shall cooperate with the Pledgors and such Successor Collateral Agent to
ensure that all actions are taken that are necessary or reasonably requested by
the Successor Collateral Agent to vest in such Successor Collateral Agent the
rights granted to the Prior Collateral Agent hereunder with respect to the
Collateral, including (a) the filing of amended financing statements in the
appropriate filing offices, (b) to the extent that the Prior Collateral Agent
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the UCC) (or any similar concept under foreign law) over
Collateral pursuant to this Agreement or any other Security Document, the
delivery to the Successor Collateral Agent of the Collateral in its possession
or control together with any necessary endorsements to the extent required by
this Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Collateral Agent, and at the sole cost and expense of the
Pledgors. In addition, the Collateral Agent hereunder shall at all times be the
same Person that is the “Collateral Agent” (or similar term or designation)
under any Permitted Pari Passu Intercreditor Agreement. Written notice of
resignation by the “Collateral Agent” (or similar term or designation) pursuant
to any Permitted Pari Passu Intercreditor Agreement shall also constitute notice
of resignation as the Collateral Agent under this Agreement. Upon the acceptance
of any appointment as the “Collateral Agent” (or similar term or designation)
under any Permitted Pari Passu Intercreditor Agreement by a successor
“Collateral Agent” (or similar term or designation), the successor “Collateral
Agent” (or similar term or designation) shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent pursuant to this Agreement.

 

40



--------------------------------------------------------------------------------

SECTION 5.21. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Pledgors in the Credit Agreement Documents, any Other
First Lien Agreement and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement, any other Credit Agreement
Document or any Other First Lien Agreement shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of the Credit Agreement Documents and any Other First Lien Agreement and the
making of any Loans and issuance of any Letters of Credit under the Credit
Agreement Documents and any extensions of credit under any Other First Lien
Agreement, regardless of any investigation made by or on behalf of any Secured
Party or any other person and notwithstanding that any Secured Party or any
other person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Credit Agreement Document or any
Other First Lien Agreement is executed and delivered or any credit is extended
under the Credit Agreement or any Other First Lien Agreement, and shall continue
in full force and effect until the Termination Date and, if any Other First Lien
Obligations are outstanding on the Termination Date, the date when any Other
First Lien Obligations (other than contingent or unliquidated obligations or
liabilities not then due and any other obligations that, by the terms of any
applicable Other First Lien Agreements, are not required to be paid in full in
cash prior to termination and release of the Collateral) have been paid in full
in cash and the Secured Parties have no further commitment to extend credit
under any Other First Lien Agreement.

SECTION 5.22. Secured Cash Management Agreements and Secured Hedge Agreements.
No Secured Party that obtains the benefit of this Agreement shall have any right
to notice of any action or to consent to, direct or object to, any action
hereunder or otherwise in respect of the Collateral (including, without
limitation, the release or impairment of any Collateral) other than in its
capacity as a Lender, an Issuing Bank or the Credit Agreement Agent, or similar
capacities under any Other First Lien Agreement, as applicable, and, in any such
case, only to the extent expressly provided in the Credit Agreement Documents
and any Other First Lien Agreement, including without limitation Article 8 of
the Credit Agreement. Each Secured Party not a party to the Credit Agreement or
any Other First Lien Agreement that obtains the benefit of this Agreement shall
be deemed to have acknowledged and accepted the appointment of the Credit
Agreement Agent pursuant to the terms of the Credit Agreement, including,
without limitation, under Article 8 of the Credit Agreement and the appointment
of the Authorized Representative pursuant to the terms of any Other First Lien
Agreement.

[Signature Pages Follow]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

SPECTRUM BRANDS, INC. By:

/s/ Douglas L. Martin

Name: Douglas L. Martin

Title: Executive Vice President,

Chief Financial Officer, and Chief Accounting Officer

SB/RH HOLDINGS, LLC By:

/s/ Douglas L. Martin

Name: Douglas L. Martin Title: Executive Vice President, Chief Financial
Officer, and Chief Accounting Officer UNITED INDUSTRIES CORPORATION ROV HOLDING,
INC. By:

/s/ Douglas L. Martin

Name: Douglas L. Martin Title: Executive Vice President ARMORED AUTOGROUP PARENT
INC. AAG IDQ ACQUISITION CORPORATION ARMORED AUTOGROUP INTERMEDIATE INC. ARMORED
AUTOGROUP, INC. THE ARMOR ALL/STP PRODUCTS COMPANY STP PRODUCTS MANUFACTURING
COMPANY ARMORED AUTOGROUP SALES, INC. AA GROUP (U.S.) – A LLC AA GROUP (U.S.) –
B LLC IDQ ACQUISITION CORP. IDQ HOLDINGS, INC. IDQ OPERATING, INC. By:

/s/ Douglas L. Martin

Name: Douglas L. Martin Title: Vice President

 

[Signature Page to Spectrum Brands Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President By:

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Director

 

[Signature Page to Spectrum Brands Security Agreement]